Citation Nr: 0525623	
Decision Date: 09/19/05    Archive Date: 09/29/05

DOCKET NO.  95-17 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for right shoulder 
disability.

2.  Entitlement to service connection for left shoulder 
disability.

3.  Entitlement to service connection for right knee 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. R. Fletcher




INTRODUCTION

The veteran served on active duty from September 1956 to 
January 1958.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1995 rating decision by 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  When this case was most recently before 
the Board in July 2003, it was remanded for additional 
development.

The Board notes that by rating decision dated in June 2005, 
the RO granted service connection for residuals of a mouth 
injury (characterized as residuals of fractured left body of 
mandible with temporomandibular joint syndrome).  The United 
States Court of Appeals for the Federal Circuit has held that 
the RO's award of service connection for a particular 
disability constitutes a full award of benefits on the appeal 
initiated by the veteran's notice of disagreement on such 
issue.  Grantham v. Brown, 114 F.3d 1156, 1159 (Fed. Cir. 
1997); Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).  
Therefore, the only issues for the Board's consideration are 
those listed on the title page of this decision.


FINDINGS OF FACT

1.  Any currently present right shoulder disability is not 
etiologically related to service.

2.  Any currently present left shoulder disability is not 
etiologically related to service. 

3.  Any currently present right knee disability is not 
etiologically related to service.




CONCLUSIONS OF LAW

1.   Service connection for right shoulder disability is not 
warranted.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2004). 

2.  Service connection for left shoulder disability is not 
warranted.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2004). 

3.  Service connection for right knee disability is not 
warranted.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), was signed into law in 
November 2000 and is codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  The provisions of 
the VCAA and the implementing regulations are applicable to 
the issues on appeal, except as noted below.  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA is required to request the claimant to submit 
any pertinent evidence in his or her possession.

The Board also notes that the Court of Appeals for Veterans 
Claims (Court) has held that the plain language of 38 
U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" that, 
or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id.  at 121.  However, the Court also stated that 
the failure to provide such notice in connection with 
adjudications prior to the enactment of the VCAA was not 
error and that in such cases, the claimant is entitled to 
"VCAA-content complying notice and proper subsequent VA 
process."  Id. at 120.

With regard to all of the claims herein at issue, the Board 
notes that substantially complete claims were received and 
initially adjudicated prior to the enactment of the VCAA.

In the case at hand, the veteran was provided the notice 
required under the VCAA and the implementing regulations by 
letter dated in January 2001.  He was given ample time to 
respond.  

With respect to the duty to assist, the Board notes that all 
appropriate development to obtain the veteran's service 
medical records has been completed, but those records are not 
available because they were presumably destroyed by fire at 
the National Personnel Records Center (NPRC) in 1973.  All 
available post-service medical evidence identified by the 
veteran has been obtained, as have the decision of the Social 
Security Administration awarding the veteran disability 
benefits and the records associated with the decision.  In 
addition, the veteran has been afforded a VA joints 
examination.  The veteran has not identified any additional 
evidence that could be obtained to substantiate his claims.  
The Board is also unaware of any such outstanding evidence.  
Accordingly, the Board is satisfied that the RO has complied 
with VA's duty to assist the veteran in the development of 
the facts pertinent to his claims. 

Following the provision of the required notice and the 
completion of all indicated development of the record, the RO 
readjudicated the veteran's claims in June 2005.  There is no 
indication or reason to believe that the RO's decision would 
have been different had the claims not been adjudicated 
before the RO provided the notice required by the VCAA and 
the implementing regulations.  Therefore, the Board believes 
that the RO properly processed the claims following 
compliance with the notice requirements of the VCAA and the 
implementing regulations and that any procedural error in the 
RO's development and consideration of the claims was 
insignificant and non prejudicial to the veteran.

Accordingly, the Board will address the merits of the claims.

Service Connection Claims

The veteran contends that he has disabilities of the 
shoulders and right knee that are related to injuries 
sustained during parachute jumps in service.

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2004).

Where a veteran served for at least 90 days during a period 
of war and manifests degenerative joint disease (arthritis) 
to a degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred or aggravated in service, even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for any 
disease initially diagnosed after service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service. 38 C.F.R. § 
3.303(d).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

In the case at hand, the veteran's DD Form 214 notes that he 
served on active duty from September 1956 to January 1958.  
He was awarded the Parachutist Badge.  The veteran's service 
medical records have not been associated with his claims 
folder.  These records are presumed to have been lost in a 
1973 fire at the National Personnel Records Center in St. 
Louis, Missouri.  

Treatment records from Selectcare note that the veteran was 
seen with complaints of bilateral shoulder pain in June 1992.  
A July 1992 treatment record notes the veteran's history of 
bilateral shoulder pain since lifting something at work 
several weeks earlier.  The assessment was possible rotator 
cuff tear and bursitis/tendonitis of the left shoulder.  He 
reported that his job involved lifting heavy barrels.  X-rays 
revealed mild degenerative changes in both shoulders and an 
old fracture of the left clavicle.  A December 1992 treatment 
record notes the veteran's complaints of a chronic right 
shoulder condition that caused him a lot of pain.  In 
February 1993, the veteran was seen with complaints of left 
shoulder pain due to a work injury.  Examination revealed 
limited range of motion of the left shoulder in all 
directions.

Treatment records from Bon Secours Hospital note that the 
veteran was seen in April 1993 with complaints of left 
shoulder disability.  The veteran stated that he injured his 
shoulder at work 11 months earlier.  He underwent repair of 
his left rotator cuff later that month.

In June 1994, the veteran submitted a claim for service 
connection for right knee and bilateral shoulder 
disabilities.

The report of an August 1994 VA joints examination notes the 
veteran's complaints of knee and shoulder pain.  Examination 
of the right knee revealed no effusion.  The ligaments were 
intact.  Range of motion was from 0 degrees to 130 degrees 
supine and from 0 degrees to 140 degrees standing.  X-rays 
revealed minimal degenerative changes.  Examination of the 
shoulders revealed no pain on motion.  Traction of the hand 
produced no palpable dislocation.  X-rays revealed an old 
left clavicular fracture, but were otherwise normal.  The 
diagnoses included osteoarthritis of the right knee, and 
status post repair of left rotator cuff tear.  The examiner 
noted that the veteran's left clavicular fracture occurred 
during his childhood.  He also noted that there was no 
pathology found in the right shoulder.

A November 2002 VA joints examination report notes the 
veteran's complaints of pain with moving his shoulders and 
knees.  The veteran reported that he had injured his left 
shoulder in a parachute jump during service.  The veteran 
also reported that after service, he injured both shoulders 
at work in 1992 and injured his right shoulder after falling 
in 1999.  Examination of the shoulders revealed no deformity, 
tenderness, or swelling.  Range of motion was abduction to 
170 degrees , forward flexion to 170 degrees, external 
rotation to 65 degrees and internal rotation to 80 degrees 
bilaterally.  There was no evidence of incoordination, 
fatigability, or neurological involvement.  X-rays of the 
shoulders revealed status post surgery and dissection of the 
lateral end of the clavicle on the left side.  Examination of 
the right knee revealed no swelling, effusion, or deformity.  
There was mild crepitation on movement.  Patellar position 
was normal and stable.  Range of motion was from 0 degrees to 
130 degrees and muscle tone was good.  McMurray and drawer 
tests were negative.  X-rays of the right knee were 
essentially normal.  The diagnoses included status post 
surgery of the shoulders most likely due to impingement 
syndrome.  The examiner noted that the veteran's right knee 
was normal.  After reviewing the claims folder, the examiner 
stated:

[I]t is my opinion that there is no 
service relationship with [the veteran's] 
current shoulder condition . . . .  [The] 
right knee has not got any significant 
pathology and no relationship can be 
established with his service.

The other evidence of record includes a June 1995 Social 
Security determination that rated the veteran as disabled, 
with adhesive capsulitis with arthritic changes in the left 
shoulder noted as his primary disability and left knee joint 
pain noted as his secondary disability.  Treatment records 
considered by Social Security include private treatment 
records that note that the veteran hurt his left shoulder at 
work in 1992.

After reviewing the evidence of record, the Board finds that 
service connection is not warranted for left shoulder, right 
shoulder, or right knee disabilities.  As previously noted, 
the veteran's service medical records are not available in 
this case.  In addition, there is no post-service medical 
evidence of shoulder or right knee disabilities until June 
1992, when the veteran saw his private physician with 
complaints of bilateral shoulder pain, and August 1994, when 
a VA examiner diagnosed osteoarthritis of the right knee.

Furthermore, right shoulder, left shoulder, and right knee 
disabilities have never been linked to the veteran's military 
service by any medical evidence.  In November 2002, a VA 
examiner opined that the veteran's current shoulder 
disabiities were not related to his military service.  It was 
further noted that the veteran's right knee exhibited no 
significant pathology, and no relationship could be 
established to his military service.

Accordingly, service connection is not in order for right 
shoulder, left shoulder, or right knee disabilities.  In 
reaching this conclusion, the Board has considered the 
benefit of the doubt doctrine; however, as the preponderance 
of the evidence is against the claims, that doctrine is not 
applicable.




ORDER

Service connection for right shoulder disability is denied.

Service connection for left shoulder disability is denied.

Service connection for right knee disability is denied.



	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


